475 Pa. 559 (1977)
381 A.2d 138
COMMONWEALTH of Pennsylvania
v.
Darryl RYAN, Appellant (two cases).
Supreme Court of Pennsylvania.
Submitted November 17, 1977,
Decided December 23, 1977.
Warren R. Hamilton, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Dep. Dist. Atty. for Law, Michael R. Stiles, Asst. Dist. Atty., Chief, Appeals Div., Jane Greenspan, Philadelphia, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.,


*560 OPINION OF THE COURT
PER CURIAM:
Appellant was convicted after a trial by jury of murder of the second degree, burglary and robbery. He contends that the trial testimony of two witnesses should have been suppressed as the fruit of a confession held illegal at a pre-trial suppression hearing. Appellant, however, did not object at trial to the admission of the testimony of the witnesses. Consequently, the issue has been waived. See e.g., Commonwealth v. Sparrow, 471 Pa. 490, 370 A.2d 712 (1977); Commonwealth v. Brown, 467 Pa. 512, 359 A.2d 393 (1976).
Judgment of sentence affirmed.